DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sridhar et al. (US-20200068520 hereinafter Sridhar).

	Regarding claim 19, Sridhar teaches A method, comprising: during a first distance estimation session to determine a distance between a first device and a second device: transmitting and receiving a plurality of packets to generate a first plurality of time of flight values (Sridhar 0041 “determine a distance between two WLAN devices”; 0001 “time-of-flight positioning using wireless local area network (WLAN) communication.”; 0055 “ranging may involve an exchange of FTM frames”);
	 in response to determining a timeout condition based on at least one of the plurality of interference tolerance parameters (Sridhar 0042 “if the channel quality between the two WLAN devices is poor (such as due to interference or low received signal strength), the Initiating STA may fail to properly receive the 80 MHz FTM frames. Failure to receive the FTM frames may result in a timeout counter or retransmission, which could delay the ranging operation.”), 
changing a frequency of transmission associated with transmitting the plurality of packets (Sridhar 0053 “AP 102 can transmit PPDUs to multiple STAs 104 simultaneously using one or both of multi-user (MU) multiple-input multiple-output (MIMO) (also known as spatial multiplexing) and orthogonal frequency division multiple access (OFDMA) schemes.”[Also see abstract “ranging protocol may be adjusted based on channel quality of a wireless medium between the WLAN devices. For example, a quantity of ranging frames and bandwidth for the ranging frames may be adjusted based on the channel quality.”] ).

20, Sridhar further teaches The method of claim 19.
wherein the plurality of interference tolerance parameters includes at least one of a number of total samples, a number of samples associated with a transmission frequency of the first plurality of packets (Sridhar 0041 “plurality of FTM frames” [plurality of FTM measurements correspond to samples]; 0044 “parameters in the initial ranging protocol request message to indicate which bandwidth settings or quantity values may be used in relation to different channel quality thresholds”), a 
number of sample retries, and a total duration of the first distance estimation session. (Sridhar 0041 “plurality of FTM frames” [plurality of FTM measurements correspond to samples]; 0042 “Failure to receive the FTM frames may result in a timeout counter or retransmission”; fig  5).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (US-20200068520 hereinafter Sridhar) in view of Sen (US-10321266).
	Regarding claim 1, Sridhar teaches A method comprising: identifying a first interference tolerance parameter for distance estimation at a first device (Sridhar 0062 “ FTM protocol parameters may be ineffective or inefficient due to wireless interference or other channel conditions affecting the wireless medium. In this disclosure, the FTM protocol may be modified based on a channel quality determination 410” [channel quality determinations corresponds to interference tolerance parameters]; 0013 “ channel quality may be based on one or more of a received signal strength indicator (RSSI), a signal-to-noise ratio (SNR), a signal-to-interference-plus-noise ratio (SINR)”; 0015 “channel quality metric from the second WLAN device, the channel quality metric associated with the initial ranging protocol request message.”);
	 for a first distance estimation session: initiating transmission and receipt of a plurality of packets to generate a plurality of time-of-flight values (Sridhar 0031 “FIG. 4 shows a timing diagram illustrating an example process for a fine timing measurement (FTM) ranging protocol.”; [See fig. 8 message 800 corresponding to packets]; 0001 “time-of-flight positioning using wireless local area network (WLAN) communication.”);
	 in response to determining a first timeout condition based on the first interference tolerance parameter, exiting the first distance estimation session without completing transmission and reception of the plurality of packets (Sridhar 0042 “if the channel quality between the two WLAN devices is poor (such as due to interference or low received signal strength), the Initiating STA may fail to properly receive the 80 MHz FTM frames. Failure to receive the FTM frames may result in a timeout counter or retransmission, which could delay the ranging operation.”);
	 and in response to completing the first distance estimation session (Sridhar 0041 “determine a distance between two WLAN devices”): 
(Sridhar 0065 “The first WLAN device 110 determines a range indication based on the TODs and TOAs described above. ”).
While Sridhar discloses “[0065] compare the determined channel quality with the thresholds to determine which set of parameters to use” Sridhar DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Sen teaches generating an effective time-of-flight value based on a combination of the plurality of the time-of-flight values; and identifying a distance between the first device and as second device based on the effective time-of-flight value (Sen 6:17-19 “validated ToFs may be combined by averaging to determine an average ToF or combined by determining a median ToF.”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify FTM distance estimation system and method of Sridhar to include the distance estimation system and method of Sen.  One would have been motivated to do so in order to increase the accuracy of distance estimation (Sen 2:4-10).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sen merely teaches that it is well-known to incorporate the particular averaging of combined flight measurements.  Since both Sridhar and Sen disclose similar field of telecommunications, one of ordinary skill in the art would recognize that the combination of 

	Regarding claim 2, Sridhar in view of Sen teach The method of claim 1, 
Sridhar further teaches wherein the first interference tolerance parameter comprises a number of total samples (Sridhar 0041 “plurality of FTM frames” [plurality of FTM measurements correspond to samples]), each sample indicating one of a transmit time and a receive time of a corresponding packet of the plurality of packets (Sridhar 0078 “header 824 may include source and destination network addresses (such as the network address of the sending AP and receiving AP, respectively), the length of data frame, or other frame control information.”).

	Regarding claim 3, Sridhar in view of Sen teach The method of claim 1.
	 wherein the first interference tolerance parameter comprises a number of samples associated with a first frequency (Sridhar 0042 “80 MHz bandwidth for the FTM frames”), 
each sample indicating one of a transmit time and a receive time of a corresponding packet of the plurality of packets (Sridhar 0078 “header 824 may include source and destination network addresses (such as the network address of the sending AP and receiving AP, respectively), the length of data frame, or other frame control information.”).

4.  The method of claim 3, further comprising: for the first distance estimation session, changing a frequency of transmission from the first frequency to a second frequency in response to transmitting the number of samples associated with the first frequency (Sridhar 0053 “AP 102 can transmit PPDUs to multiple STAs 104 simultaneously using one or both of multi-user (MU) multiple-input multiple-output (MIMO) (also known as spatial multiplexing) and orthogonal frequency division multiple access (OFDMA) schemes.”[Also see abstract “ranging protocol may be adjusted based on channel quality of a wireless medium between the WLAN devices. For example, a quantity of ranging frames and bandwidth for the ranging frames may be adjusted based on the channel quality.”] ).

	Regarding claim 5, Sridhar in view of Sen teach The method of claim 1.
	 wherein the first interference tolerance parameter comprises a number of sample retries, each sample indicating one of a transmit time and a receive time of a corresponding packet of the plurality of packets (Sridhar 0042 “if the channel quality between the two WLAN devices is poor (such as due to interference or low received signal strength), the Initiating STA may fail to properly receive the 80 MHz FTM frames. Failure to receive the FTM frames may result in a timeout counter or retransmission”; 0083 “The one or more parameters may include at least a bandwidth setting or a quantity of ranging frames to be transmitted by the second WLAN device”).

	Regarding claim 6, Sridhar in view of Sen teach The method of claim 1.
	 wherein the first interference tolerance parameter comprises a total duration associated with the first distance estimation session (Sridhar 0055 “The first WLAN device 110 may determine a range 172 (also referred to as distance) between itself and the second WLAN device 120 based on the FTM .

	Regarding claim 7, Sridhar in view of Sen teach The method of claim 1.
	 wherein the first interference tolerance parameter comprises a per-sample duration associated with each sample of the first distance estimation session, each sample indicating one of a transmit time and a receive time of a corresponding packet of the plurality of packets (Sridhar fig. 9 “930”; 0059 “The operation phase 302 may include a plurality of FTM frames and ACK messages 315” [corresponding to multiple samples; see fig. 6 for transmit and receive time]).

	Regarding claim 8, Sridhar in view of Sen teach The method of claim 1.
	 further comprising: identifying a second interference tolerance parameter for distance estimation at the first device; and for the first distance estimation session: in response to determining a second timeout condition based on the second interference tolerance parameter (Sridhar 0062 “FTM protocol parameters may be ineffective or inefficient due to wireless interference or other channel conditions affecting the wireless medium” [wireless interference and other channel conditions correspond to a plurality of interference tolerance parameters]), 
exiting the first distance estimation session without completing transmission and reception of the plurality of packets (Sridhar 0042 “ if the channel quality between the two WLAN devices is poor (such as due to interference or low received signal strength), the Initiating STA may fail to properly receive the 80 MHz FTM frames. Failure to receive the FTM frames may result in a timeout counter or retransmission”).

	Regarding claim 9, Sridhar in view of Sen teach The method of claim 1.
	 wherein identifying the first interference tolerance parameter comprises receiving the first interference tolerance parameter from a second device to initiate the first distance estimation session (Sridhar fig. 6; 0070 “process 605 the second WLAN device 120 may measure the channel quality based on the initial ranging protocol request message 604. The second WLAN device 120 may select one or more parameters based on the channel quality . . . the first WLAN device 110 may acknowledge the selected parameters in a subsequent ranging protocol request message 610.”).

Claim(s) 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (US-20200068520 hereinafter Sridhar) in view of Sen (US-10321266) and in further view of Matsunaga et al. (US-20200236517 hereinafter Matsunaga).
	Regarding claim 10, Sridhar teaches A device, comprising: a radio configured to transmit and receive a plurality of packets (Sridhar 0031 “FIG. 4 shows a timing diagram illustrating an example process for a fine timing measurement (FTM) ranging protocol.”; [See fig. 8 message 800 corresponding to packets]);
	
	 a processor configured to (Sridhar 0095 “ processor”): identify a first interference tolerance parameter for distance estimation at a first device (Sridhar 0062 “ FTM protocol parameters may be ineffective or inefficient due to wireless interference or other channel conditions affecting the wireless ;
	 for a first distance estimation session: initiate transmission and receipt of a plurality of packets to generate a plurality of time-of-flight values  (Sridhar 0031 “FIG. 4 shows a timing diagram illustrating an example process for a fine timing measurement (FTM) ranging protocol.”; [See fig. 8 message 800 corresponding to packets]);
	 in response to determining a first timeout condition based on the first interference tolerance parameter, exit the first distance estimation session without completing transmission and reception of the plurality of packets (Sridhar 0042 “if the channel quality between the two WLAN devices is poor (such as due to interference or low received signal strength), the Initiating STA may fail to properly receive the 80 MHz FTM frames. Failure to receive the FTM frames may result in a timeout counter or retransmission, which could delay the ranging operation.”);
	 and in response to completing the first distance estimation session: (Sridhar 0065 “The first WLAN device 110 determines a range indication based on the TODs and TOAs described above.”; 0041 “determine a distance between two WLAN devices”).
While Sridhar discloses “[0065] compare the determined channel quality with the thresholds to determine which set of parameters to use” Sridhar DOES NOT EXPLICITLY TEACH the strikethrough generate an effective time-of-flight value based on a combination of the first plurality of the time-of-flight values; and identify a distance between the first device and as second device based on the effective time-of-flight value (Sen 6:17-19 “validated ToFs may be combined by averaging to determine an average ToF or combined by determining a median ToF.”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify FTM distance estimation system and method of Sridhar to include the distance estimation system and method of Sen.  One would have been motivated to do so in order to increase the accuracy of distance estimation (Sen 2:4-10).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sen merely teaches that it is well-known to incorporate the particular averaging of combined flight measurements.  Since both Sridhar and Sen disclose similar field of telecommunications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Sridhar in view of Sen DOES NOT EXPLICITLY TEACH a counter configured to generate a first plurality of counts, each of the first plurality of counts indicative of a transmit time of a corresponding packet; the counter further configured to generate a second plurality of counts, each of the second plurality of counts indicative of a receive time of a corresponding packet. However, in a related field of endeavor, Matsunaga teaches a counter configured to generate a first plurality of counts, each of the first plurality of counts indicative of a transmit time of a corresponding packet; the counter further configured to generate a second plurality of counts, each of the second plurality of counts indicative of a receive time of a corresponding packet (Matsunaga 0044 “FIG. 2, the sensor control circuit 25 of 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify FTM distance estimation system and method of Sridhar and the distance estimation system and method of Sen to include the time stamp correction method and system of Matsunaga.  One would have been motivated to do so in order to decrease memory processing and reduce costs (Matsunaga 0065).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Matsunaga merely teaches that it is well-known to incorporate the particular averaging of combined flight measurements.  Since both Sridhar in view of Sen and Matsunaga disclose similar field of telecommunications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 11, Sridhar in view of Sen and in further view of Matsunaga teach The device of claim 10.
	 wherein the first interference tolerance parameter comprises a number of total samples, each sample indicating one of a transmit time and a receive time of a corresponding packet of the plurality of packets (Sridhar fig. 9 “930”; 0059 “The operation phase 302 may include a plurality of FTM frames and ACK messages 315” [corresponding to multiple samples; see fig. 6 for transmit and receive time])..

	Regarding claim 12, Sridhar in view of Sen and in further view of Matsunaga teach The device of claim 10.
	wherein the first interference tolerance parameter comprises a number of samples associated with a first frequency (Sridhar 0042 “80 MHz bandwidth for the FTM frames”), 
each sample indicating one of a transmit time and a receive time of a corresponding packet of the plurality of packets (Sridhar 0078 “header 824 may include source and destination network addresses (such as the network address of the sending AP and receiving AP, respectively), the length of data frame, or other frame control information.”).

	Regarding claim 13, Sridhar in view of Sen and in further view of Matsunaga teach The device of claim 12.
	 wherein the processor is configured to: for the first distance estimation session, change a frequency of transmission from the first frequency to a second frequency in response to transmitting the number of samples associated with the first frequency (Sridhar 0053 “AP 102 can transmit PPDUs to multiple STAs 104 simultaneously using one or both of multi-user (MU) multiple-input multiple-output (MIMO) (also known as spatial multiplexing) and orthogonal frequency division multiple access (OFDMA) schemes.”[Also see abstract “ranging protocol may be adjusted based on channel quality of a wireless medium between the WLAN devices. For example, a quantity of ranging frames and bandwidth for the ranging frames may be adjusted based on the channel quality.”] ).

	Regarding claim 14, Sridhar in view of Sen and in further view of Matsunaga teach The device of claim 10.
	wherein the first interference tolerance parameter comprises a number of sample retries, each sample indicating one of a transmit time and a receive time of a corresponding packet of the plurality of packets (Sridhar 0042 “if the channel quality between the two WLAN devices is poor (such as due to interference or low received signal strength), the Initiating STA may fail to properly receive the 80 MHz FTM frames. Failure to receive the FTM frames may result in a timeout counter or retransmission”; 0083 “The one or more parameters may include at least a bandwidth setting or a quantity of ranging frames to be transmitted by the second WLAN device”).

	Regarding claim 15, Sridhar in view of Sen and in further view of Matsunaga teach The device of claim 10.
	wherein the first interference tolerance parameter comprises a total duration associated with the first distance estimation session (Sridhar 0055 “The first WLAN device 110 may determine a range 172 (also referred to as distance) between itself and the second WLAN device 120 based on the FTM frames.”; 0015 “channel quality metric from the second WLAN device, the channel quality metric associated with the initial ranging protocol request message.”).

	Regarding claim 16, Sridhar in view of Sen and in further view of Matsunaga teach The device of claim 10.
	 wherein the first interference tolerance parameter comprises a per-sample duration associated with each sample of the first distance estimation session, each sample indicating one of a transmit time and a receive time of a corresponding packet of the plurality of packets (Sridhar fig. 9 “930”; 0059 “The operation phase 302 may include a plurality of FTM frames and ACK messages 315” [corresponding to multiple samples; see fig. 6 for transmit and receive time]).

	Regarding claim 17, Sridhar in view of Sen and in further view of Matsunaga teach The device of claim 10.
	 wherein the processor is configured to: identify a second interference tolerance parameter for distance estimation at the first device; and for the first distance estimation session: in response to determining a second timeout condition based on the second interference tolerance parameter (Sridhar 0062 “FTM protocol parameters may be ineffective or inefficient due to wireless interference or other channel conditions affecting the wireless medium” [wireless interference and other channel conditions correspond to a plurality of interference tolerance parameters]), 
exit the first distance estimation session without completing transmission and reception of the plurality of packets (Sridhar 0042 “if the channel quality between the two WLAN devices is poor (such as due to interference or low received signal strength), the Initiating STA may fail to properly receive the 80 MHz FTM frames. Failure to receive the FTM frames may result in a timeout counter or retransmission”).

	Regarding claim 18, Sridhar in view of Sen and in further view of Matsunaga teach The device of claim 10.
	 wherein the processor is configured to receive the first interference tolerance parameter from a second device to initiate the first distance estimation session (Sridhar fig. 6; 0070 “process 605 the second WLAN device 120 may measure the channel quality based on the initial ranging protocol .

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Motos et al. (US PAT 20200158853) discloses “Systems and methods of measuring distance between two wireless devices by combining phase shift and time-of-flight measurements. (See abstract)”
Suzuki (US PAT 20130223248) discloses “When measuring a one-way packet transfer delay between first and second measurement devices in a time-asynchronous manner, the first measurement device transmits first packets each containing a first counter value at a time of transmission; and then transmits a second packet containing a second counter value at the time of the transmission. The second measurement device stores the first counter value extracted from each of the first packets, a third counter value at a time of reception, and reception time stamp information; calculates an incremental ratio between the first counter value and the third counter value per unit time; and calculates an expected fourth counter value at the time of the reception based on the second counter value and the incremental ratio, and obtains the transfer delay based on the calculated expected fourth counter value and an actual fourth counter value at the time of the reception. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                   

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648